Citation Nr: 1214781	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  03-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant is a Veteran who had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from April 1975 to July 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  This case was before the Board in September 2003, November 2008, and September 2009 when it was remanded for additional development.  

It is noted that additional issues on appeal - entitlement to service connection for a low back disorder and for a right hip disorder - were recently granted by the RO.  The low back disorder was granted on the basis that this condition was due to inservice injury in 1995.  The right hip disorder was granted on a secondary basis to the low back condition.  See the December 2012 rating decision.  Therefore, those issues have been resolved and are no longer before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  

In May 2011, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The opinion, dated in August 2011, was subsequently associated with the other evidence in the claims file for consideration.  As required by statue and regulation, the Board provided the Veteran and her representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  No additional response was forthcoming.  The case is ready for appellate consideration.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's HTN preexisted service, was not aggravated therein, and is not the result of a service-connected disability.  


CONCLUSION OF LAW

HTN was not incurred in or permanently aggravated during any period of active duty, may not be presumed to have been incurred during a period of active duty, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in February 2002, May 2004, January 2005, February 2005, July 2005, and December 2009) specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the December 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and her representative.  Moreover, opinion was obtained from a medical specialist regarding the etiology of HTN.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(d) (2011).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as HTN to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Secondary Service Connection

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

Aggravation of Preexisting Disability

In order to establish service connection for a claimed disability the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

For purposes of 38 U.S.C.A. §§  1110 and 1131, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).

The plain language of this statute provides that the presumption of soundness is rebutted only if clear and unmistakable evidence establishes both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 2003); see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the question of the proper interpretation of sections 1111 and 1153 and the validity of the pertinent part of 38 C.F.R. § 3.304(b) under that interpretation).  

A veteran employed in the active military service for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2011).  

The United States Court of Appeals for the Federal Circuit (Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 provide compensation for disability incurred during wartime and peacetime service and a presumption of soundness upon entrance into service, except as to disorders noted at that time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption is overcome 'where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.'"  Wagner v. Principi, No. 02-7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may be overcome only 'where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 (citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 1063 (1946), stated that the term "clear and unmistakable" means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 (CAVC cited the definition set forth in Paragraph D of VA Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 1112, 1113 of this Chapter shall be applicable in the case of any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137 (West 2002 & Supp. 2011).  (emphasis added).  

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(a) (2011).  

The Court has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Court stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306(b) (2011).  

Reasonable Doubt

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran is seeking service connection for HTN as due to period(s) of active duty for training (ACDUTRA) in the Air National Guard.  Specifically, she contends her currently diagnosed HTN first manifested during a period of ACDUTRA.  In the alternative, it is noted that the record also raises the possibility that the Veteran's HTN is secondary to recently service-connected disorders of the lumbar spine and right hip.  Specifically, in statements of record and in her testimony at personal hearings in 2003 and 2009, she asserts that her HTN began when she suffered a back injury during service.  

Initially, the Board observes the Veteran has verified periods of ACDUTRA on the following dates:
* May 17-21, May 24-28, and August 11, 1993;
* July 17-28, 1994;
* June 27-30, 1995;
* April 15-19, 1996; and
* June 23-27, 1997.

Review of the Air National Guard (ANG) enlistment examination in April 1975 includes a blood pressure reading of 120/88.  Additional readings in these treatment records include (but are not limited to) the following:  110/80 in April 1976, 110/60 in February 1979, 130/70 in March 1979, 112/78 in July 1981, 110/66 in April 1984, 130/80 in May 1988, 118/80 in August 1985, 124/74 in October 1988, and 130/100 in February 1990.  It is noted that borderline HTN was noted on this 1990 record.  Additional blood pressure readings include notations of 120/86 in March 1994, 182/113 and 161/94 in July 1994, and in early 1995, a blood pressure reading of 136/100 was recorded.   Elevated blood pressure was noted on the July 1994 record.  (The Board notes that this was during a period of verified ACDUTRA.)  As already noted, service treatment records (STRs) reflect that the appellant injured her back in a fall in 1995.  

Additional treatment records available for review include VA and private treatment records dated from 1990 to the present day.  A private record reflects diagnosis of HTN in September 1990.  Another private record dated in 1993 shows that she took medication for her elevated blood pressure.  Records dated subsequent to the 1995 back injury show treatment for service-connected low back and right hip conditions, as well as for her HTN.  VA examination in February 2002 reflects a diagnosis of HTN.  The Veteran stated that she had first been told that she had HTN when she injured her back in 1995.  Subsequently dated private and VA records show that the diagnosis of HTN continues to the present day.  

During the development of the Veteran's claim, at least four VA opinions have been obtained regarding the etiology of the Veteran's HTN.  First, in January 2005, a VA physician reviewed the Veteran's claims file and VA treatment records, noting that the Veteran stated she was first diagnosed with HTN in 1995.  The VA physician noted that a July 1994 STR demonstrated elevated blood pressure, and also indicated she was suffering from back pain.  The VA examiner diagnosed essential HTN, and stated it is less likely as not that any single injury or incident caused her HTN.  The examiner also noted that "it may very well be likely that the elevated blood pressure [noted in service] was at least in part secondary to the pain that she was experiencing in her back and that the medication that she was given was for short-term rather than long-term treatment of diagnosed HTN."

A second VA opinion was obtained in December 2006.  Following a review of the claims folder, the VA examiner noted that secondary HTN is not caused by an "inciting event," but rather is the result of underlying disease.  The VA examiner noted that while the first mention of HTN occurred in 1988 with chest pain and 1990 during a dental examination, on both occasions, blood pressure returned to normal on subsequent visits.  The examiner noted that the first mention of ongoing HTN appeared to have occurred in 1994, when she presented to the Kessler clinic with hip pain.  

Following a September 2009 remand, in which the Board noted that a September 1990 University of Nebraska Medical Center treatment record diagnosed the Veteran with HTN, a third VA opinion was obtained in October 2010.  Following a review of the claims file, the VA physician noted that, at intake to ACDUTRA, the Veteran demonstrated a mild elevation in her diastolic blood pressure as well as cholesterol, which would be consistent with the development of essential HTN.  However, the VA physician further stated that blood pressure is a dynamic property, and it is well known that an acute episode of pain may cause a patient to have a hypertensive response.  

As it still remained unclear as to whether the Veteran's HTN first manifested or is otherwise etiologically related to her period(s) of ACDUTRA or secondary to a service-connected condition, in May 2011 the Board requested a final opinion from a VHA specialist regarding the etiology of the Veteran's HTN.  

The VHA opinion was provided in an August 2011 report.  The specialist, who was a staff physician in cardiology at a VA facility, noted that the Veteran's parents were hypertensive with type II diabetes mellitus.  She also now had stage II HTN and insulin dependent type II diabetes mellitus, exogenous obesity, mixed hyperlipidemia, and a long history of cigarette abuse.  He noted that it was the Veteran's contention that her HTN first manifested during a period of ACDUTRA or that it was secondary to her service-connected disorders of the lumbar spine and right hip.  

The VA specialist stated that the Veteran "almost certainly" had stage II HTN that she inherited from her parents.  He noted that she had a prehypertension blood pressure reading at her induction physical examination in April 1975.  She also had documented hypertensive blood pressure readings in May 1988 and February 1990, with prehypertensive readings in January 1990 and March 1994.  He stated that these elevated, mainly diastolic blood pressure readings were characteristic of early HTN.  He added that the date was consistent with a diagnosis of stage I HTN that predates the verified periods of ACDUTRA that were referenced.  Furthermore, he found that a progress note from a private facility in 1993 noted that she was aware of her HTN at that time and took medication on a daily basis.  Based on this date, he opined that it was clear that her HTN predated her periods of ACDUTRA.  

In conclusion, the VA specialist stated that it was less likely than not that the Veteran's HTN began during or was caused by an incident of service.  It was less likely than not that the Veteran' HTN increased in severity during periods of ACDUTRA.  A single reading of 182/113 in July 1994, when she was in pain decreased spontaneously to 161/94 during the same encounter.  This pain associated elevated blood pressure was characteristic of uncontrolled HTN and suggested nothing other than inadequate blood pressure control at the time.  

The VA specialist also concluded that it was less likely than not that the Veteran's service-connected low back strain and right hip bursitis were a proximate cause of her HTN.  Finally, he opined that it was less likely than not that the Veteran's service-connected disabilities aggravated her HTN.  As late as 2005/2006, her blood pressure was easily managed on a two drug regimen.  

Analysis

As indicated above, there are conflicting opinions regarding the etiology of the Veteran's HTN.  And also as reflected above, numerous opinions have been obtained because even after obtaining these opinions, it remained unclear as to whether the Veteran's HTN first manifested or was otherwise etiologically related to her period(s) of ACDUTRA, or possibly secondary to a service-connected condition.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

While the Board has considered the January 2005, December 2006 and October 2010 opinions as summarized above, they are found to have little probative value.  It is noted that neither the January 2005 or December 2006 physician adequately addressed the numerous elevated blood pressure readings which were recorded during the Veteran's service with the ANG (which included periods of ACDUTRA).  Moreover, it is noted that while the 2010 examiner opined that the Veteran entered ACDUTRA with elevated blood pressure, he did not provide an opinion regarding whether this condition was aggravated during service.  

Instead, the Board assigns the highest probative value to the VHA medical opinion issued in August 2011.  The opinions offered by this VHA specialist do not support a favorable determination regarding the Veteran's claim.  As noted above, this examiner opined that her HTN predated service entrance, and it was less likely than not that this condition was aggravated during service; nor did HTN result from any service-connected condition.  The Board's review of the specialist's report shows that the opinions expressed were well-reasoned and supported by rationale consistent with other evidence of record, to include a detailed review of the numerous blood pressure readings taken during ANG duty (to include verified period(s) of ACDUTRA) and her post service medical history.  Importantly, the VA cardiology specialist noted  at the time of her induction exam she exhibited a prehypertension blood pressure which was further corroborated by additional elevated blood pressure readings thereafter.  He opined that these elevated, mainly diastolic, readings were characteristic of early HTN.  Thus, it may be said that there is clear and unmistakable (obvious or manifest) evidence demonstrating that her HTN existed prior to any periods of active duty.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2011)  

Moreover, the specialist noted that data was consistent with a diagnosis of HTN that predated verified periods of ACDUTRA.  The examiner also noted that the record contained reference to the appellant's knowledge of the diagnosis of HTN and the taking of medication since 1993 which was prior to any verified dates of ACDUTRA.  The examiner further noted that the condition was not secondary to a service-connected back or hip condition and that aggravation was not indicated as her HTN was shown in recent years to be easily managed by medications.  

The Board has also given careful review to the Veteran's statements of record in support of her claim as well as to her hearing testimony.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the specialist's opinions regarding the etiology of her HTN, and his discussion as to whether such was aggravated during service or associated with any service-connected disorder.  

In sum, the most probative and competent evidence of record shows that the Veteran's HTN was present as early as her induction exam into the ANG in 1975 (preexisting service), was not aggravated therein, and is not secondary to service-connected back or hip disorders.  As the record fails to link the Veteran's current HTN to her period(s) of service or to a service-connected condition, her claim for service connection for HTN must be denied.  

As a final consideration, it is noted that when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Here, there is no evidence that the Veteran's HTN was incurred or aggravated during active service or that any such condition is related to service in any way, to include as a result of any service-connected disorder.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.


ORDER

Service connection for HTN is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


